Citation Nr: 0101468	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating from an 
original grant of service connection for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for PTSD 
and assigned a 10 percent rating therefor, effective as of 
November 24, 1998, the date of receipt of the veteran's 
claim; and from a rating decision rendered in October 1999, 
in which the RO denied TDIU benefits.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Veterans Law 
Judge, sitting in Washington, D.C., in July 2000.


FINDINGS OF FACT

1.  VA's duty to assist has been satisfied, and the veteran's 
application is complete.

2.  Since November 24, 1998, PTSD has been manifested by 
sleep impairment, intrusive thoughts, flashbacks, and 
depression.

3.  Since November 24, 1998, PTSD has not been manifested by 
flattened affect, compromised speech, more than weekly panic 
attacks, or impaired memory or judgment.

4.  The veteran's service-connected disabilities are rated as 
70 percent disabling when considered on a combined basis.


5.  The veteran's service-connected disabilities, consisting 
primarily of PTSD and complete paralysis of the left ulnar 
nerve, preclude him from obtaining and maintaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no greater than 30 percent, for PTSD, as of November 24, 
1998, are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.126, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, Part 4, § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for 
disability compensation that was filed in November 1998.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  In addition, VA has 
secured all VA and private medical records that the veteran 
has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)(2)).


I.  Entitlement to an increased disability rating from an 
original grant of service connection for PTSD, currently 
evaluated as 10 percent disabling

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity. 


With specific regard to the evaluation of mental disorders, 
to include PTSD, the 10 percent disability rating that has 
been in effect since November 24, 1998, which is the date of 
receipt of the veteran's claim for service connection for 
that disorder, contemplates occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms that 
are controlled by continuous medication.  A higher (30 
percent) rating is appropriate for a mental disorder that is 
manifested by occupational and social impairment exemplified 
by an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior 
and self-care, and with normal conversation), due to such 
symptoms as depressed mood, anxiety, suspiciousness, no more 
than weekly panic attacks, chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  

In the case at hand, service connection for PTSD was granted 
by the RO in June 1999, with a 10 percent rating assigned 
effective as of November 24, 1998, which was the date of 
receipt of the veteran's application for that benefit.  This 
appeal ensued.  Accordingly, the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), whereby "staged" 
ratings can be assigned when a claim for increased 
compensation arises from an initial grant of service 
connection, is for application.  

After a review of the evidence, the Board concludes that the 
criteria for a 30 percent rating for PTSD, at all stages 
during the pendency of this claim, have been satisfied.  The 
report of a June 1999 VA examination indicates a diagnosis of 
mild social and industrial impairment due to PTSD and a 
Global Assessment of Functioning (GAF) score of 70, which is 
deemed to represent some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  In addition, the report shows that the 
veteran's thought processes and thought content appeared to 
be within normal 

limits, and that he denied current suicidal and homicidal 
thoughts and ideations.  He was fully oriented, and both 
long-term and short-term memory appeared intact, as was 
judgment and abstract thinking.  His mood was described as 
mildly depressed, and his sleep impairment was deemed mild in 
nature.

The June 1999 VA examination report, however, also shows that 
the veteran cited intrusive thoughts and recollections about 
his combat experiences, along with flashbacks and frequent 
nightmares.  In addition, it indicates that he reported 
avoidance behaviors, and a tendency to isolate himself from 
others.  He cited a startle reaction, feelings of alienation, 
depression, and a loss of interest in pleasurable activities.

The Board finds that the veteran's symptoms, as reported in 
June 1999, more nearly approximate the criteria for a 30 
percent rating.  The sleep impairment, intrusive thoughts, 
flashbacks, and depression noted at that time would very 
possibly result in an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, as is required for a 30 percent disability rating.  
This conclusion is supported by the findings presented in 
private medical reports dated in November 1999 and February 
2000.  The November 1999 report shows that a GAF score of 55 
was provided, reflecting moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
This report also shows that the veteran indicated that he 
experienced flashbacks, nightmares, hypervigilance, 
exaggerated startle reaction, depression, withdrawal, and 
decreased socialization.

Having found that a disability rating of 30 percent is 
appropriate during the period for which this appeal is based, 
the Board must now consider whether a disability rating 
greater than 30 percent (that is, a 50 percent rating, which 
is the next higher rating that can be assigned under the 
diagnostic criteria) can now be granted.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; 

impaired judgment; impaired abstract thinking; mood and 
motivation disturbances; and difficulty in establishing and 
maintaining effective work and social relationships.  

The criteria for a 50 percent rating are not satisfied at any 
time for the period to which this appeal pertains.  The 
medical evidence does not demonstrate that the veteran at any 
time exhibited flattened affect, that his speech was 
compromised, that he experienced more than weekly panic 
attacks, or that there was any impairment of memory or 
judgment.  In the absence of such evidence, the Board cannot 
conclude that a disability rating greater than 30 percent can 
be assigned at any time.

In brief, the Board finds that the evidence supports the 
assignment of a disability rating of 30 percent for PTSD 
during the period at issue.  The Board also finds that the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 30 percent for PTSD at any 
time during that period. 

II.  Entitlement to TDIU

The provisions of 38 C.F.R. § 4.16(a) (2000) stipulate, in 
pertinent part, that total disability ratings for 
compensation may be assigned in circumstances in which the 
schedular rating is less than total when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; "if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more."

In the instant case, the veteran has established service 
connection for complete paralysis of the left ulnar nerve, 
which is rated as 50 percent disabling; for PTSD, which is 
now rated as 30 percent disabling in accordance with the 
decision rendered above; and for residuals of a wound to 
Muscle Group XIII, which are rated as 10 percent disabling.  
Under 38 C.F.R. § 4.25 (2000), these disabilities, when 

considered on a combined basis, are deemed to render the 
veteran 70 percent disabled; that is, he satisfies the 
schedular requirement for assignment of a total rating based 
on individual unemployability.

Satisfaction of this criterion, however, does not, in and of 
itself, mean that TDIU benefits are to be awarded.  It must 
also be demonstrated that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
these disabilities; see 38 C.F.R. § 4.16(a) (2000).  In 
circumstances such as the instant case, where the veteran is 
less than totally disabled under the schedular criteria, it 
must be found that service-connected disorders, and service-
connected disorders alone, prevent him from securing and 
maintaining substantially gainful employment.  The fact that 
a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

After a review of the evidence, the Board finds that the 
veteran has indeed shown that he is unable to obtain or 
maintain a substantially gainful occupation as a consequence 
of his service-connected disorders, and that TDIU benefits 
should be assigned.

In particular, the Board notes that the veteran's complete 
left ulnar nerve paralysis, which is the product of a combat 
injury, significantly compromises his ability to undertake 
his chosen occupation of physician.  As he explained at his 
personal hearing, recent advances in medical technology have 
rendered him unable to allow for the fact that he does not 
have use of his minor upper extremity, and that he had to 
retire as a surgeon and emergency room physician as a result.  
(While recent evidence shows that he had been employed as a 
physician at a weight loss clinic for eight hours a week, and 
that a reduction in those hours was due to a decline in 
business and not to a lessening of his capabilities, it must 
be noted that such limited employment is only marginal in 
nature, and is not to be considered in determining whether 
TDIU benefits should be assigned; see 38 C.F.R. § 4.16(a) 
(2000).)  The Board also notes that complete paralysis of the 
left ulnar nerve would also more 

than not preclude the veteran from successfully performing 
most, if not all, administrative or sedentary occupations.  
Such employment would also more likely than not be 
compromised by the depression and intrusive thoughts that are 
currently symptomatic of his PTSD.

In view of the foregoing, therefore, the Board finds that the 
evidence favors the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disorders.


ORDER

A disability rating of 30 percent, but no greater than 30 
percent, is granted for PTSD, as of November 24, 1998, 
pursuant to the laws and regulations governing the 
disbursement of monetary benefits.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disorders is 
granted, pursuant to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

